Citation Nr: 1455538	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for mood disorder, not otherwise specified.

3. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, RW, RC


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A transcript of the June 2014 hearing before the undersigned was reviewed with the claims file.


FINDINGS OF FACT

1. The claim of service connection for PTSD was denied in a September 2003 rating decision.  The Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  

2. The evidence shows that the current mood disorder is related to service.

3. The evidence does not corroborate or show confirmation from a VA psychiatrist or psychologist of an in-service stressor for PTSD. 


CONCLUSIONS OF LAW

1. The September 2003 rating decision denying service connection for PTSD became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for mood disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2010, prior to adjudication of his claims for mood disorder and PTSD, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran mental health examinations in August 2003, December 2010, and October 2013.  There is no assertion or indication that these examinations and opinions are inadequate.  To the contrary, the opinions are detailed and provide sufficient rationale for diagnoses and conclusions.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and in-service experiences to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in September 2003 denying the Veteran's claim of service connection for PTSD.  The RO found no evidence of a confirmed diagnosis of PTSD or corroboration of an in-service stressor event.  The Veteran was notified of his appellate rights but did not appeal his claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the September 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the September 2003 denial included a VA examination, statements from the Veteran, and service treatment records.  Statements from the Veteran reported experiences with mortar attacks, attending to wounded and dying soldiers and a fear of hostile activity.  The VA examiner did not diagnose PTSD.  Since the last final denial of service connection for PTSD, VA received medical treatment records showing diagnoses of PTSD.  The medical diagnoses were not previously considered by agency decision makers and relate to the unestablished fact of a current PTSD disability.  As new and material evidence has been received with respect to the claim for PTSD, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

The evidence shows current mental health disabilities.  The VA examiners in December 2010 and October 2013 diagnosed mood disorder, not otherwise specified.  VA treatment records and outpatient counseling, as well as private treatment records, show diagnoses for chronic depression.  The VA examiner in August 2003 diagnosed anxiety disorder, not otherwise specified.  However, that examination is not probative of a current diagnosis, because it was prior to the current period on appeal.  

The evidence is in relative equipoise as to a current PTSD diagnosis.  A VA psychologist discussed PTSD as a mental health assessment in May 2012.  Dr. EW, a VA psychiatrist, diagnosed PTSD in February 2011 and June 2013 and discussed the diagnosis in an October 2012 letter.  However, two different VA examiners from December 2010 and October 2013 found that the Veteran did not meet the criteria for PTSD as set out in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The conflicting medical opinions are at least in equipoise as to a current PTSD diagnosis, and the benefit of the diagnosis goes to the Veteran.  See 38 C.F.R. § 3.102.  Thus, the Board finds current PTSD, depression, and mood disorder disabilities.  



Lay evidence shows in-service stressors from working with wounded soldiers, experiencing the deaths of fellow soldiers, and fear of hostile attacks.  In statements, VA examinations, and the Board hearing, the Veteran reported being stationed in Vietnam where the base received incoming fire and that he took part in perimeter watch.  In the hearing, fellow veteran, RW, noted rocket fire on the base where he was stationed in Vietnam.  The Veteran also reported caring for wounded soldiers who had engaged in combat and caring for injured people after a typhoon.  He noted the deaths of solders of whom he had taken care.  The Veteran's DD Form 214 confirms that he was an optician and stationed in Vietnam from March 5, 1971 to January 3, 1972.  

The Joint Service Records Research Center (JSRRC) conducted research but was unable to find evidence supporting the Veteran's reports. Specifically, the JSRRC report notes that the Veteran's 32nd Medical Depot and 1st Advanced Platoon were based in Long Binh where there was one fire exchange between a border guard and two Vietnamese on March 21, 1971.  The JSRRC report did not find reports of rocket fire at Long Binh.  The evidence does not confirm that the base where the Veteran was stationed received rocket fire, but RW's statements of similar circumstances and the Veteran's experiences treating soldiers wounded in such attacks make it reasonable that he feared this might happen.  For mood disorder and depression, the lay reports of dealing with wounded soldiers and fear of possible rocket fire are sufficient in-service incurrences.    

However, the evidence does not satisfy the heightened corroboration criteria for PTSD stressors.  See 38 C.F.R. § 3.304(f).  The JSRRC could not find corroborating evidence, and there are no first-hand lay statements supporting the Veteran's reports.  The DD Form 214 does not have any indication that the Veteran was exposed to combat.  Similarly, the Veteran has not reported engaging in combat with the enemy.  Therefore, the regulation regarding combat stressors does not apply.  See 38 C.F.R. § 3.303(f)(2). 

As noted above, the fear of hostile military or terrorist activity can be shown with lay statements only if the stressor is confirmed by a VA or VA-contracted psychiatrist or psychologist.  While VA psychiatrist and psychologist diagnosed PTSD, they did not confirm that the stressor was the fear of hostile military or terrorist activity or that the Veteran's symptoms were related to the claimed stressor.  The February 2011 and June 2013 diagnoses did not discuss DSM-IV criteria or what stressor was the basis for the diagnosis.  In the October 2012 letter, Dr. EW discussed the Veteran's experiences as being under fire and frequently in fear of losing his life.  As discussed above, the evidence does not show that the Veteran engaged in fire with the enemy.  To the extent that Dr. EW's diagnosis was based on the Veteran being under fire, it is not probative to establish service connection for PTSD.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, Dr. EW did not discuss whether the Veteran's PTSD symptoms are attributable to the fear of hostile military or terrorist activity.  The providers or counselors who diagnosed PTSD in outpatient counseling did not discuss the DSM-IV criteria or the stressors used to come to the diagnoses.  Therefore, the criteria for a PTSD stressor based on hostile military or terrorist activity have not been met.  See 38 C.F.R. § 3.304(f)(3).  

Moreover, service treatment records do not show any mental health treatment, which could be a basis for an in-service incurrence of PTSD.  

The evidence shows that mood disorder is related to service.  The VA examiner in December 2012 concluded that the current mood disorder was at least as likely as not associated with situations first experienced in the combat zone associated with fear of hostile military/terrorist activity.  The October 2013 examiner expressed agreement with the December 2012 opinion and explained that after returning from Vietnam, the Veteran experienced irritability and other changes in mood based on his dealing with wounds and deaths of other soldiers.  Based on the evidence, the current mood disorder is related to trauma experienced in service.  

The providers that diagnosed depressive disorder did not give opinions on a causal relationship to service, and none of the VA examiners gave a separate depressive disorder diagnosis.  The October 2013 examiner explained that the mood disorder diagnosis included depression symptoms.  Therefore, depression symptoms are considered part of the mood disorder disability granted here.     

The Veteran was afforded the benefit of the doubt, and the weight of the evidence supports service connection for mood disorder but is against service connection for PTSD.  See 38 C.F.R. § 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for PTSD is granted.

Service connection for mood disorder is granted.

Service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


